     Case 19-11154      Doc 18    Filed 05/13/19 Entered 05/13/19 13:48:08        Desc Main
                                    Document     Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

  In re:
  RANDALL J. ROGERS,                             Ch. 13
    Debtor                                       19-11154-JNF


                                       Order of Dismissal

MATTER:
#5; Order to Update Re:[1} Chapter 13 Voluntary Petition. Atty Disclosure Statement, Chapter 13
Plan, Schedules A/B-J, Statement of Financial Affairs, Summary of Assets and Liabilities, 13
Agreement, Chapter 13 Statement of Your Current Monthly Income and Calculation of
Commitment Period Form 122C-1, and Evidence of Current and Sufficient Liability and Property
Insurance Due 4/22/2019.

Due to the failure of the Debtor to comply with the Court's Order of 04/08/2019 and the Debtor
having failed to file timely the Atty Disclosure Statement, Chapter 13 Plan, Schedules A/B-J,
Statement of Financial Affairs, Summary of Assets and Liabilities, 13 Agreement, Chapter 13
Statement of Your Current Monthly Income and Calculation of Commitment Period Form 122C-1,
and Evidence of Current and Sufficient Liability and Property Insurance it is hereby ordered that
the above-entitled case be and hereby is dismissed.

                                                 By the Court,




                                                 Joan N. Feeney
                                                 United States Bankruptcy Judge

                                                 Dated: 5/13/2019
